DETAILED ACTION
This action is responsive to the application No. 16/421,946 filed on May 24, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 with the associated claims filed on 03/06/2021 responding to the Office action mailed on 01/06/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6-9, 11-14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1, and 3-21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “…from the TFT to the opening…” in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the opening” relates back to “a first opening” (line 3) or “a second opening” (lines 3-4).

Allowable Subject Matter
Claims 1, 3-5, 10, 15, and 16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 21 filed on 03/06/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/
Primary Examiner, Art Unit 2814